16‐1484 (L) 
Rodgers v. United States 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                          

                            SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 16th day of January, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   CHRISTOPHER F. DRONEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
ORANGE RODGERS,   
                   Petitioner‐Appellant, 
 
                   ‐v.‐                                 16‐1484, 16‐2277 
 
UNITED STATES OF AMERICA,   
                   Respondent‐Appellee. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                        1
 
FOR APPELLANT:                                Jane S. Meyers, Law Office of Jane S. 
                                              Meyers, Brooklyn, NY. 
 
FOR APPELLEE:                                 Steven D. Clymer (Ransom P. 
                                              Reynolds, on the brief), Assistant 
                                              United States Attorneys, for Grant C. 
                                              Jaquith, Acting United States 
                                              Attorney for the Northern District of 
                                              Syracuse, New York, NY.     
 
     Appeal from a judgment of the United States District Court for the 
Northern District of New York (Suddaby, C.J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       Petitioner‐appellant Orange Rodgers appeals from an April 19, 2016 
judgment, and a June 15, 2016 order, of the United States District Court for the 
Northern District of New York denying his motion under 28 U.S.C. § 2255 to 
vacate his sentence, imposed in accordance with a binding plea agreement, for 
possession by a convicted felon of a firearm that had been shipped and 
transported in interstate commerce, in violation of 18 U.S.C. § 922(g)(1).    Rodgers 
argues on appeal that the district court erred in denying his motion because: (1) 
he did not waive his right to bring a § 2255 motion since the district court failed, 
in violation of Fed. R. Crim. P. 11(b)(1)(N), to state in the plea colloquy that the 
sentence could not be collaterally attacked, and (2) the required predicate offenses 
for enhanced sentencing under the Armed Criminal Career Act are now lacking 
by virtue of Johnson v. United States, 135 S. Ct. 2551 (2015).    We assume the 
parties’ familiarity with the underlying facts, the procedural history, and the 
issues presented for review. 
        
       1.     Rodgers’ plea agreement waived any collateral attack on his 
sentence.    He argues that the waiver should not be enforced because, at the 
colloquy in his change of plea hearing, the court stated that Rodgers was waiving 

                                          2
his right to appeal his sentence without stating that he was also waiving his right 
to bring a challenge under 28 U.S.C. § 2255.    According to Rodgers, the district 
court’s violation of Fed. R. Crim. P. 11(b)(1)(N) means that his guilty plea was not 
knowing; rather, he thought he retained his right to collaterally challenge his 
sentence.     

       Fed. R. Crim. P. 11 is “designed to assist the district judge in making the 
constitutionally required determination that a defendantʹs guilty plea is truly 
voluntary.”    United States v. Maher, 108 F.3d 1513, 1520 (2d Cir. 1997).    “[T]his 
Circuit has adopted a standard of strict adherence to Rule 11,” so “we examine 
critically even slight procedural deficiencies to ensure that the defendant’s guilty 
plea was a voluntary and intelligent choice, and that none of the defendant’s 
substantial rights has been compromised.”    United States v. Livorsi, 180 F.3d 76, 
78 (2d Cir. 1999) (internal citations, alterations, and quotation marks omitted).   
However, unless there is an objection to a flaw in the plea colloquy, “strict 
adherence” to Rule 11 is subject to plain error review, which “does not frequently 
require vacatur of a plea.”    United States v. Pattee, 820 F.3d 496, 503 (2d Cir. 
2016) (internal quotation marks omitted), cert. denied, 137 S. Ct. 222 (2016); see 
also id. at 505 (stating that plain error review requires a defendant to demonstrate 
(1) error, (2) that was plain, (3) that “prejudicially affected his substantial rights, 
and (4) “seriously affected the fairness, integrity or public reputation of judicial 
proceedings.” (internal quotation marks omitted)).   
        
       Rodgers’ substantial rights were not affected.    First, the written plea 
agreement, which Rodgers read and signed knowingly and voluntarily, with the 
assistance of his counsel, contains an express waiver of collateral attack.    Second, 
Rodgers averred at the change of plea hearing that he had sufficient time to 
discuss the case with his counsel, was satisfied with his representation, had no 
questions about the proceedings, and entered the plea agreement knowingly and 
voluntarily.    The district court then determined that Rodgers understood that he 
was waiving his right to appeal his sentence, and asked him if he “underst[ood] 
that you may not appeal your sentence if I sentence you to 120 months or less,” to 
which Rodgers responded, “[y]es, your Honor.”    Joint App’x at 40.     
        
        


                                           3
       Based on these facts, the failure to orally note the collateral attack bar in his 
plea agreement at the change of plea hearing is not clear error, and does not 
invalidate that bar.    See Sanford v. United States, 841 F.3d 578, 581 (2d Cir. 2016) 
(although the district court “did not specifically mention that [the defendant] had 
waived the right to ‘otherwise challenge’ the conviction or sentence (i.e., 
collaterally attack them)[,] [g]iven [the defedant’s] sworn statement that he had 
talked with his lawyer about the plea agreement and signed it, and there being no 
evidence indicating that [the defendant] was coerced or misunderstood any of the 
relevant facts, we conclude that he knowingly and voluntarily agreed to the 
collateral attack waiver.”); Tellado v. United States, 745 F.3d 48, 54 (2d Cir. 2014) 
(“We conclude, therefore, that the district court’s omission of the phrase 
‘collateral attack’ in its own explanation of the rights [the defendant] was 
relinquishing does not, under these facts, constitute plain error.” (emphasis in 
original)).   
 
       2.    At the time of sentencing, Rodgers had three prior violent felony 
convictions, which made him subject to a 15‐year minimum sentence as an Armed 
Career Criminal, 18 U.S.C. § 924(e).    Rodgers argues that, under Johnson v. 
United States, 135 S. Ct. 2551 (2015), which invalidated the “residual clause” of 
the Armed Career Criminal Act’s definition of “violent felony” as void for 
vagueness, his prior conviction for Attempt to Commit Robbery in the Second 
Degree, N.Y. Penal Law § 160.10, is no longer a violent felony for the purposes of 
the Armed Career Criminal Act.    Rodgers sought resentencing on the ground 
that the two remaining prior violent felonies would not subject him to the 15‐year 
mandatory minimum if he were sentenced today.    Since, Rodgers continues, he 
entered into his plea agreement only to escape the then‐applicable 15‐year 
mandatory minimum (which would no longer apply to him) the Court should 
find that his acceptance of a plea agreement does not preclude resentencing.   
 
       The government argues that Attempt to Commit Robbery in the Second 
Degree, N.Y. Penal Law § 160.10, remains a violent felony notwithstanding 
Johnson.    But we need not reach this issue.    Rodgers’ motion under 28 U.S.C. § 
2255 is barred by his plea waiver.    “While plea agreements are to be applied 
narrowly and construed strictly against the government, exceptions to the 
presumption of the enforceability of a waiver . . . occupy a very circumscribed 

                                           4
area of our jurisprudence.”    Sanford, 841 F.3d at 580 (internal citations and 
quotation marks omitted). “Even assuming, however, that [a defendant] was 
sentenced under a Guidelines provision that is unconstitutional after Johnson, 
this Court has held that a defendant’s inability to foresee a change in the law does 
not supply a basis for failing to enforce an appeal waiver. On the contrary, the 
possibility of a favorable change in the law after a plea is simply one of the risks 
that accompanies pleas and plea agreements.”    Id., 841 F.3d at 580 (internal 
citations, alteration, and quotation marks omitted); see also United States v. Lee, 
523 F.3d 104, 107 (2d Cir. 2008); United States v. Morgan, 406 F.3d 135, 137 (2d Cir. 
2005).    We have “upheld waiver provisions even in circumstances where the 
sentence was conceivably imposed in an illegal fashion or in violation of the 
Guidelines, but yet was still within the range contemplated in the plea 
agreement.”    Sanford, 841 F.3d at 580 (internal citation and quotation marks 
omitted).     
 
       Accordingly, the sentence of the district court is hereby AFFIRMED.       

       

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                          5